Citation Nr: 1113428	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for lumbar spine disability (back disability).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served on active duty from January 1982 to May 1982.  She has unverified periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) with the U.S. Army Reserves (USAR).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, but finds that additional remand is required as the RO has failed to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the veteran the right to compliance with the remand orders).

The appellant claims that she aggravated a pre-existing lumbar spine disability during a period of ACDUTRA and/or INACDUTRA service on October 2-3, 1993.  She was reportedly unable to complete a scheduled physical training test to due low back pain.  See November 2005 statement from former Team Director of the 34th Judge Advocate General (JAG).

In addition to the November 2005 statement from her former superior, the record contains an October 4, 1993 treatment record which contains strong anecdotal evidence that the appellant had a period of ACDUTRA and/or INACDUTRA service the day before this visitation as reflected in the following history:

The patient states that she noticed pain in lower back and left hip [as a result of a September 25, 1993 work-related injury].  The next weekend, on 10/2/93 and 10/3/93 the patient went to her Military Meeting and was told that there was some sort of Physical Training that had been scheduled.  She reports she informed her Superior Officer of the accident and discussed with him that she felt like she shouldn't complete the testing due to the pain she was having in her back and left hip.  But, he told her to go ahead, so she did and upon doing the sit-ups she felt severe pain in her lower back.  She states that [she]failed this test.

In light of this evidence, the Board remanded the case in January 2009 to obtain verification of the apparent period of ACDUTRA/INACDUTRA in October 1993.  See generally 38 C.F.R. § 3.203; Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (identifying the types of evidence required to verify service dates).  

In February 2009, the RO sent a letter to the Oklahoma State Adjutant General in an attempt to verify the appellant's period of ACDUTRA/INACDUTRA from October 2-3, 1993.  In April 2009, the Oklahoma State Adjutant General informed the RO that they were unable to locate any evidence that the appellant had been a member of the Oklahoma Army or Air National Guard.  

This is clearly inaccurate as available service records show that the appellant indeed served in the Army Reserves.  

Notably, the RO did not inform the Oklahoma State Adjutant General of the appellant's unit information or alert them of the appellant's maiden name.  Some of her service records are filed under her maiden name.  As such, it appears that the Oklahoma State Adjutant General conducted its search based upon incomplete information.  

In Cappellan v. Peake, 539 F. 3d 1373 (2009), the United States Court of Appeals for the Federal Circuit (Circuit) held that 38 C.F.R. § 3.203 requires that military service be determined based on all relevant evidence.  

In this case, the RO must conduct additional attempts to verify the appellant's claimed period of ACDUTRA/INACDUTRA from October 2-3, 1993 with all appropriate service departments by providing them the following information:

a) a copy of the appellant's service treatment records;
b) a copy of the appellant's Department of Defense Form 214;
c) a copy of the November 2005 statement from J.C.F; and
d) notice of the appellant's maiden and married names along with her social security number.

The Board next notes that VA's duty to assist is not always a "one-way street" and requires the claimant's cooperation when he or she has information that is essential in obtaining the necessary evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the appellant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Clearly, the lay and evidence contemporaneous in time to the claimed period of ACDUTRA/INACDUTRA in October 1993 is highly relevant to this claim.  

In January 2009, the Board noted the appellant's May 2006 report that some of her relevant treatment records were not available but were possibly in the possession of the Social Security Administration (SSA).  SSA cannot locate the appellant's records.  As such, the Board identified potential custodians of relevant records which included the Oklahoma Workers' Compensation Court and/or Attorneys J.H. or D.D.  The appellant failed to respond to the RO's February 2009 duty to assist letter on this matter, and she risks incomplete development of her claim by failing to assist the RO in obtaining such records.  

The appellant is hereby advised that her failure to assist the RO in the development of her claim could potentially result in a denial of her claim based upon an incomplete evidentiary record.  On remand, the appellant should respond to the RO's developmental instructions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Oklahoma State Adjutant General, or any other appropriate agency such as the 34th JAG Detachment of the USAR, to verify whether the appellant had a period of ACDUTRA or INACDUTRA from October 2-3, 1993.  In so doing, these service departments should be provided the following information:

      a) a copy of the appellant's service treatment records;
      b) a copy of the appellant's Department of Defense Form 214;
      c) a copy of the November 2005 statement from J.C.F; and
d) notice of the appellant's maiden and married names along with her social security number.

2.  Obtain the appellant's authorization to obtain any records of her workers' compensation claim in the possession of the Oklahoma Workers' Compensation Court and/or Attorneys J.H. or D.D.

3.  If, and only if, ACDUTRA or INACDUTRA is verified for the period of October 2-3, 1993, the appellant should be afforded VA examination to determine whether any current disability of the lumbar spine results from injury during this period of reserve service.  The claims folder must be made available to the examiner for review.  

The examiner should be requested to provide opinion as to whether it is at least as likely as not that any current disability of the lumbar spine was caused or aggravated by injury during the period of ACDUTRA or INACDUTRA from October 2-3, 1993.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, has worsened.  Rather, the evidence must demonstrate that a pre-existing low back disability both worsened in service and that such worsening was beyond the natural progression of the disease.

The examiner is requested (but not required) to discuss the significance of the appellant's work-related injury on September 25, 1993, her description of symptoms during USAR PT training contained in private clinical records dated October 4, 1993 and December 1994, and any additional evidence concerning subsequent back injuries.

A complete rationale must be provided for any opinion offered.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this.  However, the examiner should explain why it would be speculatory to provide an opinion.

4.  Upon completion of the above, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the appellant and her representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


